

SHARE PURCHASE AGREEMENT


THIS AGREEMENT is made and entered into as of March 1, 2011 by and between


KENDA GLOBAL INVESTMENT CORPORATION, an international business company duly
incorporated pursuant to the law of Mauritius (hereinafter referred to as
“Kenda”)


COOPER TIRE & RUBBER COMPANY (BARBADOS) LTD., an international business company
duly incorporated pursuant to the laws of Barbados (hereinafter referred to as
“Cooper”)


CTB (BARBADOS) INVESTMENT CO. LTD., an international business company duly
incorporated pursuant to the laws of Barbados (hereinafter referred to as “CTB
(Barbados”)


Kenda, Cooper and CTB (Barbados) shall be referred to individually as a “Party”,
and collectively as the “Parties”.
 
WHEREAS:


1.  COOPER KENDA GLOBAL HOLDING CO. LTD. (hereinafter referred to as “JV”) has
been formed in accordance with the Law of Barbados, who owns 100% of the equity
of COOPER KENDA TIRE (KUNSHAN) CO., LTD., a company duly incorporated in
accordance with the law of PRC (hereinafter referred to as “WFOE”).


2.  The JV has authorized and issued capital of US$ 100, consisting of 100
ordinary shares with a par value of US$1.00 per share (“Share”), 50% of which is
held by Kenda and 50% of which is held by CTB (Barbados). All the capital has
been contributed accordingly.


3.  The WFOE has a registered capital of US$ 99,000,000 while the total
investment is US$ 150,000,000.


4.  Kenda desires to sell, and Cooper desires to purchase, the 50% of the issued
shares of the JV held by Kenda for the consideration specified in Section 2.02
of this Agreement.


5. COOPER KENDA GLOBAL INVESTMENT CO. LTD. (hereinafter referred to as “JV2”)
has been formed in accordance with the Law of Barbados. 20% of its share is held
by Kenda and 80% of its share is held by CTB (Barbados).


6.  JV2 is inactive and Kenda and CTB (Barbados) desire to dissolve JV2.
 
 
1

--------------------------------------------------------------------------------

 
 
     NOW THEREFORE in consideration of and reliance upon the representations and
warranties and mutual covenants and agreements contained herein the parties
hereto agree as follows:


ARTICLE I
INTERPRETATION


Section 1.01 Definitions


In this Agreement, unless something in the subject matter or context is
inconsistent therewith:
 
(a)   “Closing” has the meaning set out in Section (4.01).


(b)   “Closing Date” has the meaning set out in Section (4.01).
 
(c)  “Shareholders Agreement” means the Shareholders Agreement regarding the
WFOE dated on April 1st, 2004 by and between Kenda and CTB (Barbados).


(d)  “Purchase Price” has the meaning set out in Section 2.02.


 (e)  “Sale Share” means the 50% of the issued shares of the JV held by Kenda.


(f)  "Affiliate" of a party means any entity, whether incorporated or not, that
is controlled by, controls, or is under common control with such
party.  “Control” means the ability, whether directly or indirectly, to direct
or cause the direction of the affairs of another by means of ownership, contract
or otherwise.


(g)  “Shareholder Loan” means the Shareholder Loan Contract between the JV and
WFOE which will be used to pay off the loans which are guaranteed by the Kenda
Guaranty Agreements, as defined in Section 4.05.


ARTICLE II
SALE AND PURCHASE


Section 2.01 Purchase of Sale Share


Subject to the terms and conditions hereof, Kenda as legal and beneficial owner
of the Sale Share shall sell and Cooper shall purchase free from all liens
charges and encumbrances and together with all rights now or hereafter attached
thereto all of the Sale Share.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.02 Purchase Price


 
(a)
The Purchase Price for the Sale Share shall be US$116,500,000.



 
(b)
On the Closing Date, Cooper shall pay to Kenda the Purchase Price by wire
transfer of immediately available funds to the bank account(s) specified by
Kenda.



ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.01    Kenda’s Representations and Warranties


Kenda represents and warrants to Cooper that:


 (a)  Kenda is an international business company duly incorporated, organized,
validly licensed and subsisting under the laws of Mauritius;


 (b) Kenda is the legal and beneficial owner of the Sale Share free and clear of
all liens, charges, encumbrances and any other rights of others;


 (c) as at the date hereof, the Sale Share constitutes 50% of the issued shares
of the JV.


 (d) Kenda has good and sufficient power, authority and right to enter into and
deliver this Agreement and to transfer the legal and beneficial title and
ownership of the Sale Share to Cooper free and clear of all liens, charges,
encumbrances and any other rights of others;


(e) there is no contract, option or any other right of another binding upon or
which at any time in the future may become binding upon Kenda to sell, transfer,
assign, pledge, charge, mortgage, or in any other way dispose of or encumber the
Sale Share;
 
(f)  there are no actions, suits or proceedings, pending or, to the knowledge of
Kenda after due inquiry, threatened against or affecting, Kenda at law or in
equity, or before or by any governmental department, court, commission, board,
bureau, agency or instrumentality, domestic or foreign, or by or before an
arbitrator or arbitration board that would prevent Kenda from complying with its
obligations under this Agreement;


(g)  neither the entering into nor the delivery of this Agreement nor the
completion of the transactions contemplated hereby by Kenda will result in the
violation of:
 
 
3

--------------------------------------------------------------------------------

 
 
 
(i)
any of the provisions of the constituting documents or by-laws of Kenda;



 
(ii)
any agreement or other instrument to which Kenda is a party or by which Kenda is
bound;



 
(iii)
any law or regulation applicable to Kenda.



(h)  Kenda shall be responsible for paying and/or otherwise resolving any tax
liability it may have as the result of entering into the transaction that is the
subject of this Agreement and upon request by Cooper, will timely furnish
evidence of same.  Kenda shall be permitted to exhaust any reasonable efforts it
may pursue to reduce or eliminate any of its potential tax liability prior to
being subject to Cooper and its Affiliates’ indemnification rights under Section
3.06, except that in the event Cooper provides Kenda with reasonably sufficient
evidence that the applicable taxing authority is requiring Cooper and/or its
Affiliates to pay tax that Kenda is otherwise responsible for as a result of
entering into this transaction, so long as Cooper and Kenda have worked together
diligently and in good faith to exhaust any other reasonable remedies to avoid
such payment by Cooper and/or its Affiliates, Cooper and/or its Affiliates may
pay the tax and Kenda shall promptly reimburse Cooper and/or its Affiliates for
any such amounts and reasonable fees incurred regarding same.


Section 3.02    Cooper’s Representations and Warranties


Cooper represents and warrants to Kenda that:


(a)    Cooper is an international business company duly organized, validly
licensed and subsisting under the laws of Barbados;
 
(b)  Cooper has good and sufficient power, authority and right to enter into and
deliver this Agreement;


(c)  neither the entering into nor the delivery of this Agreement nor the
completion of the transactions contemplated hereby by Cooper will result in the
violation of:


 
(i)
any of the provisions of the constituting documents or by-laws of Cooper;



 
(ii)
any agreement or other instrument to which Cooper is a party or by which Cooper
is bound;



 
(iii)
any law or regulation applicable to Cooper.



(d)           there are no actions, suits or proceedings, pending or, to the
knowledge of Cooper after due inquiry, threatened against or affecting, Cooper
at law or in equity, or before or by any governmental department, court,
commission, board, bureau, agency or instrumentality, domestic or foreign, or by
or before an arbitrator or arbitration board that would prevent Cooper from
complying with its obligations under this Agreement;

 
 
4

--------------------------------------------------------------------------------

 

 
(e)  Cooper shall file necessary information and pay any and all applicable
taxes assessed upon Cooper in connection with this transaction in accordance
with applicable tax law and regulations and upon request by Kenda, will timely
furnish evidence of said tax filings and payment(s).


Section 3.03    CTB (Barbados)’s Representations and Warranties


CTB (Barbados) represents and warrants to Kenda that:


(a)    CTB (Barbados) is an international business company duly organized,
validly licensed and subsisting under the laws of Barbados;
 
(b)  CTB (Barbados) has good and sufficient power, authority and right to enter
into and deliver this Agreement;


(c)  neither the entering into nor the delivery of this Agreement nor the
completion of the transactions contemplated hereby by CTB (Barbados) will result
in the violation of:


 
(i)
any of the provisions of the constituting documents or by-laws of CTB
(Barbados);



 
(ii)
any agreement or other instrument to which CTB (Barbados) is a party or by which
CTB (Barbados) is bound;



 
(iii)
any law or regulation applicable to CTB (Barbados).



(d)           there are no actions, suits or proceedings, pending or, to the
knowledge of CTB (Barbados) after due inquiry, threatened against or affecting,
CTB (Barbados) at law or in equity, or before or by any governmental department,
court, commission, board, bureau, agency or instrumentality, domestic or
foreign, or by or before an arbitrator or arbitration board that would prevent
CTB (Barbados) from complying with its obligations under this Agreement;


(e)  CTB (Barbados) shall file necessary information and pay any and all
applicable taxes assessed upon CTB (Barbados) in connection with this
transaction in accordance with applicable tax law and regulations and upon
request by Kenda, will timely furnish evidence of said tax filings and
payment(s).


Section 3.04    Survival of Representations and Warranties


The representations and warranties of the Parties shall survive the Closing.

 
 
5

--------------------------------------------------------------------------------

 

 
Section 3.05    Kenda Indemnification


In accordance with and subject to the provisions of this Section, Kenda and/or
its Affiliates shall indemnify and hold harmless Cooper, its Affiliates, and the
officers, directors, agents and employees of Cooper and its Affiliates
(collectively, the “Cooper Indemnitees”) from and against and in respect of any
and all loss, damage, liability, cost and expense, including reasonable
attorneys’ fees and amounts paid in settlement, suffered or incurred by any one
or more of the Cooper Indemnitees by reason of, or arising out of:


Any misrepresentation, breach of representation or warranty, or breach of
covenants or promises (including, but not limited to, any post-Closing promises
or obligations) contained in this Agreement, or in or with respect to any
schedule, certificate, instrument, agreement or other writing delivered by or on
behalf of Kenda pursuant to this Agreement or in connection with the
transactions contemplated herein, including, but not limited to, Kenda’s failure
to comply with its obligations under Section 3.01(h) of this Agreement, any
failure to enter into any termination on or before the Closing Date that is
required under Section 4.05 of this Agreement (notwithstanding any other actions
taken by the Parties subsequent to the Closing Date that are required under
Section 4.05), and any failure of Kenda or its Affiliates to comply
with  its/their obligations (including, but not limited to, any post-Closing
obligations) under Section 4.05 of this Agreement.


Section 3.06    Cooper and CTB (Barbados) Indemnification


In accordance with and subject to the provisions of this Section, Cooper and CTB
(Barbados) and/or their respective Affiliates shall indemnify and hold harmless
Kenda, its Affiliates and the officers, directors, agents and employees of Kenda
and its Affiliates (collectively, the “Kenda Indemnitees”) from and against and
in respect of any and all loss, damage, liability, cost and expense, including
reasonable attorneys’ fees and amounts paid in settlement, suffered or incurred
by any one or more of the Kenda Indemnitees by reason of, or arising out of: the
operation of the JV or the WFOE after the Closing Date other than for product
manufactured prior to the Closing Date; any payments required of or made by
Kenda and/or its Affiliates in connection with the Kenda Guaranty Agreements;
and


Any misrepresentation, breach of representation or warranty, or breach of
covenants or promises (including, but not limited to, any post-Closing promises
or obligations) contained in this Agreement, or in or with respect to any
schedule, certificate, instrument, agreement or other writing delivered by or on
behalf of Cooper pursuant to this Agreement or in connection with the
transactions contemplated herein, including, but not limited to, any failure to
enter into any termination on or before the Closing Date that is required under
Section 4.05 of this Agreement (notwithstanding any other actions taken by the
Parties subsequent to the Closing Date that are required under Section 4.05),
and any failure of Cooper or its Affiliates to comply with  its/their
obligations (including, but not limited to, any post-Closing obligations) under
Section 4.05 of this Agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.07    Limit on Indemnification


The aggregate amount required to be paid by Kenda pursuant to Section 3.05 shall
not exceed the Purchase Price.  Notwithstanding any other provision of this
Agreement, Kenda shall not be liable unless and until the aggregate amount of
all claims pursuant to Section 3.05 exceeds US$100,000, in which event Kenda
shall be liable for amounts from the first dollar.


ARTICLE IV
CLOSING ARRANGEMENTS


Section 4.01  Closing


The closing of the sale and purchase of the Sale Share (the “Closing”) shall be
on or no later than the date agreed to by the Parties (the “Closing Date”) which
shall be no later than fifteen (15) days after the satisfaction of all of the
Conditions Precedent set forth in Section 4.06 and Section 4.07.


Section 4.02 Transfer of the Sale Share


On the Closing Date, Kenda shall deliver to Cooper or its representative the
documentation representing the Sale Share duly endorsed, and do all such other
acts necessary to permit the Sale Share to be duly and legally transferred to
and registered in the name of Cooper.  Cooper shall take all actions reasonably
necessary, proper, or advisable to cooperate with and assist Kenda in order to
facilitate the provisions of this Section 4.02.


Section 4.03  Records


At the Closing, Kenda shall deliver to Cooper or its representative any original
instruments, agreements, statutory records, minute book or statements in its
possession or under its control pertaining to the JV, WFOE or the Sale Share.

 
 
7

--------------------------------------------------------------------------------

 
 
Section 4.04    Dissolution of JV2


On or before the Closing Date, CTB (Barbados) shall deliver to Kenda all
documentation necessary to dissolve JV2, including, but not limited to, any
documentation that must be executed by Kenda for such dissolution.


Section 4.05    Terminations


Except as otherwise provided for herein, on or before the Closing Date, the
Parties shall have entered into terminations of, and/or caused terminations to
be entered into for, all agreements between Kenda or any of its Affiliates and
the JV or WFOE, as well as any agreements, obligations or responsibilities that
Kenda or any of its Affiliates have entered into with third parties for the
benefit of the JV or WFOE (collectively, the “Kenda Obligations”).  It is the
Parties understanding that the only Kenda Obligations are (a) the Shareholders
Agreement; (b) the Secondment Agreement dated January 1, 2006; (c) the Guarantee
and Indemnity agreement between Kenda Rubber Industrial Co., Ltd and Ta Chong
Bank Ltd. dated August 31, 2009; (d) the Guarantee and Indemnity dated November
5, 2010 between Kenda Rubber Industrial Co., Ltd. and Shanghai Commercial &
Savings Bank Ltd; and (e) the Guarantee and Indemnity dated September 1, 2010
between Kenda Rubber Industrial Co., Ltd. and Chinatrust Commercial Bank
Ltd.  In the event any additional Kenda Obligations are identified or found
after the Closing Date, the Parties will work together to terminate such
additional Kenda Obligations as soon as possible.


In the event the Parties are unable to terminate or cause the termination of the
three guaranty agreements identified in the preceding paragraph (the “Kenda
Guaranty Agreements), Cooper shall pay off the underlying subject loans the
earlier of (i) ten (10) days after approval by S.A.F.E. of the Shareholder Loan
between Cooper Kenda Global Holding Co. Ltd. and WFOE or (ii) within 30 days of
the Closing Date, and Cooper and Kenda shall work together in good faith to do
everything reasonably possible to cause the Kenda Guaranty Agreements to be
terminated as part of that process.


Section 4.06  Conditions Precedent to Obligations of Cooper


The obligation of Cooper to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date,
of each and every one of the following conditions, all or any of which may be
waived, in whole or in part, by Cooper for purposes of consummating such
transactions, but without prejudice to any right or remedy which Cooper may have
hereunder as a result of any misrepresentations by, or breach of any covenant,
promise or warranty of Kenda contained in this Agreement or any other
certificate or instrument furnished by Kenda hereunder:
 
 
8

--------------------------------------------------------------------------------

 
 
(a)  The representations and warranties made by Kenda in this Agreement or any
document or instrument delivered to Cooper or its representatives hereunder
shall be true and correct on the Closing Date with the same force and effect as
though such representations and warranties had been made on and as of such time;


(b)  Kenda shall have duly performed all of the covenants, acts and undertakings
to be performed by them pursuant to this Agreement on or prior to the Closing
Date;
 
(c)  No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain, prohibit, or obtain substantial damages in
respect of, or which is related to, or arises out of, this Agreement or the
consummation of the transactions contemplated hereby, if such action,
proceeding, investigation, regulation or legislation, in the reasonable judgment
of Cooper would make it inadvisable to consummate such transactions;
 
(d)    The execution and delivery to Cooper of the resolution of Board of
Directors of Kenda and the Kenda representatives on the Board of Directors of
the JV approving the transfer of the Sale Share to Cooper, and the documentation
necessary to transfer the Sale Share executed by Kenda and, if necessary, the
Kenda representatives on the Board of Directors of the JV.
 
(e)     The resignation from the Board of Directors and as officers of the JV,
JV2 and/or WFOE by anyone appointed by Kenda.
 
(f)     The execution and delivery to Cooper of the executed documentation set
forth in Sections 4.04 and 4.05 with the exception that the Board Resolution of
WFOE for the Shareholder Loan shall be executed along with this Agreement


Section 4.07    Conditions Precedent to Obligations of Kenda
 
The obligation of Kenda to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date,
of each and every one of the following conditions, all or any of which may be
waived, in whole or in part, by Kenda for purposes of consummating such
transactions, but without prejudice to any right or remedy which Kenda may have
hereunder as a result of any misrepresentations by, or breach of any covenant,
promise or warranty of Cooper contained in this Agreement or any other
certificate or instrument furnished by Cooper hereunder:


(a)  The representations and warranties made by Cooper in this Agreement or any
document or instrument delivered to Kenda or its representatives hereunder shall
be true and correct on the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of such time;


(b)   Cooper shall have duly performed all of the covenants, acts and
undertakings to be performed by them pursuant to this Agreement on or prior to
the Closing Date;

 
 
9

--------------------------------------------------------------------------------

 

 
(c)  No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain, prohibit, or obtain substantial damages in
respect of, or which is related to, or arises out of, this Agreement or the
consummation of the transactions contemplated hereby, if such action,
proceeding, investigation, regulation or legislation, in the reasonable judgment
of Kenda would make it inadvisable to consummate such transactions;
 
(d)   The execution and delivery to Kenda of the resolution of the Board of
Directors of Cooper and the CTB (Barbados) representative on the Board of
Directors of the JV approving the transfer of the Sale Share to Cooper.
 
(e)    The delivery to Kenda of the documents set forth in Section 4.04, and the
termination document(s) relating to the Shareholders Agreement.
 
(f)    The execution and delivery to Kenda of a written consent by CTB
(Barbados) approving the transfer of the Sale Share to Cooper.


ARTICLE V
POST-CLOSING


Section 5.01    Kenda Support
 
The Secondment Agreement dated on January 1, 2006 by and between KENDA RUBBER
INDUSTRIAL CO., LTD. and the WFOE shall continue for a period of thirty (30)
days after the Closing Date, at which time it shall be terminated.
 
Section 5.02    Cooper Filings
 
Within five (5) days of the Closing Date, CTB (Barbados) shall file with the
proper agency and/or authorities the executed documentation described in Section
4.04, and any other necessary documents or records that are required to
effectuate the dissolution of JV2.  CTB (Barbados) shall also take any
additional actions that may be necessary to effectuate such dissolution as
promptly as possible and Kenda shall reasonably assist CTB (Barbados), as
necessary, in such process.


In addition, within five (5) days of the Closing Date, Cooper, CTB (Barbados)
and WFOE shall file all documents and take all actions necessary to initiate the
name changes of the JV and WFOE to names that do not in any manner include
reference to “Kenda”.  Thereafter, Cooper, CTB (Barbados) and WFOE shall take
any additional actions that may be necessary to ensure the completion of the
name changes as promptly as possible, and Kenda shall reasonably assist Cooper,
CTB (Barbados) and WFOE, as necessary, in such process.  Cooper, CTB (Barbados)
and WFOE shall provide copies to Kenda of any and all documentations and filings
referred to or required under this Section 5.02.

 
 
10

--------------------------------------------------------------------------------

 
 
Sections 5.03 Non-Solicitation
 
Unless otherwise agreed by the Parties in writing on a case by case basis,
Kenda, its Affiliates and/or related companies (whether alone or jointly with
another and whether directly or indirectly), hereby covenant and agree that for
a period of two (2) years following the Closing Date, none of them shall,
directly or indirectly, recruit, discuss employment with, hire, employ, solicit
for employment or otherwise contract with or enter into any arrangements for
services with any of the JV’s or WFOE's officers, directors, employees,
consultants or independent contractors.  Additionally, unless otherwise agreed
by the Parties in writing on a case by case basis, Cooper, CTB (Barbados), the
JV and the WFOE, and their Affiliates and/or related companies (whether alone or
jointly with another and whether directly or indirectly), hereby covenant and
agree that for a period of two (2) years following the Closing Date, none of
them shall, directly or indirectly, recruit, discuss employment with, hire,
employ, solicit for employment or otherwise contract with or enter into any
arrangement for services with any of Kenda’s or Kenda’s Affiliate’s and/or
related companies’ officers, directors, employees, consultants, agents or
independent contracts.


Section 5.04 Pricing Adjustment
 
Kenda hereby confirms that the Purchase Price will not be increased in any
event. To avoid any misunderstanding, Kenda is not entitled to any portion of
VAT refund, if any, to the WFOE arising from the imported equipments when the
WFOE was established.
 
Section 5.05 Intellectual Property
 
Kenda and its affiliates are restricted from using any trade secret, as defined
in the Uniform Trade Secrets Act as enacted in Ohio (hereinafter “Trade
Secret(s)”), and/or confidential information of CTB (Barbados) and/or its
Affiliates.  Cooper and its affiliates are restricted from using any Trade
Secret and/or confidential information of Kenda and/or its Affiliates.  In
consideration of the promises contained herein, Kenda is hereby granted a
perpetual, irrevocable royalty-free license to use any confidential information,
technology, intellectual property or Trade Secret, of the WFOE that existed as
of the Closing Date, other than Trade Secrets that incorporate Cooper or its
Affiliates’ Trade Secrets, that have been identified to Kenda prior to the
Closing Date.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE VI
GENERAL


Section 6.01    Further Assurances
 
Each party shall from time to time execute and deliver all such further
documents and instruments and do all acts and things as the other party may,
either before or after the Closing, reasonably require to effectively carry out
or better evidence or perfect the full intent and meaning of this Agreement.
 
Section 6.02 Confidentiality
 
The Parties undertake with each other that they shall treat as strictly
confidential all information received or obtained by them or their employees,
agents or advisers as a result of entering into or performing this Agreement
including information relating to the provisions of this Agreement, the
negotiations leading up to this Agreement, the subject matter of this Agreement
and that it will not at any time hereafter make use of or disclose or divulge to
any unaffiliated person any such information and shall use commercially
reasonable efforts to prevent the publication or disclosure of any such
information. The restrictions above shall not apply so as to prevent the Parties
or their Affiliates from making any disclosure required by law or by any
supervisory or regulatory or governmental body.  Except as required by
applicable law and except for routine communications with the shareholders of
the ultimate parent of each party hereto, all press releases and other public
announcements respecting the subject matter hereof shall be made only with the
mutual written agreement of Kenda and Cooper.


Section 6.03    Assignment
 
Neither Party may assign this Agreement, in whole or in part, or any of its
rights or responsibilities under this Agreement to a non-Affiliate, without the
express prior written consent of the other Party.
 
Section 6.04  Benefit of the Agreement
 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 6.05  Counterparts
 
This Agreement may be executed by the parties in separate counterparts each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.
 
Section 6.06  Headings
 
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
 
Section 6.07  Severability
 
If any provision of this Agreement should be or become fully or partially
invalid, illegal or unenforceable in any respect for any reason whatsoever, the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby.
 
Section 6.08  Governing Law
 
This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, United States of America, without giving
effect to the principles of conflict of laws thereof.


Section 6.09  Dispute Resolution
 
Unless otherwise required by applicable law and this Agreement, any controversy,
claim or dispute arising out of or relating to this Agreement, or any breach of
it, shall be finally and conclusively settled by arbitration conducted by a
panel of three (3) arbitrators, to be held in the Singapore International
Arbitration Center in accordance with its then current rules for
arbitration.  Each Shareholder shall select one arbitrator within twenty (20)
days of the date of such written notice, and the two arbitrators so chosen shall
jointly select a third arbitrator within fifteen (15) days of the date the last
of such arbitrators is appointed.  The Singapore International Arbitration
Center shall administer the arbitration and act as an appointing authority if
any of the arbitrators fails to be selected in accordance with the
foregoing.  In the event of any conflict between the Singapore International
Arbitration Center and this clause, this clause shall govern.  The arbitrators’
award will be final and binding and may be entered in any court having
jurisdiction thereof.  Each Shareholder will bear its own costs and attorneys’
fees and shall share the fees and expenses of the arbitrators in the manner
determined by the arbitrators.

 
 
13

--------------------------------------------------------------------------------

 
 
Section 6.10 Termination
 
Either Party shall have the right to terminate this Agreement (by giving written
notice to other Party) if the Conditions Precedent to the Obligations of the
Party (as contained in either Section 4.06 or Section 4.07, as the case may be)
are not satisfied by the close of business March 15, 2011.
 
Section 6.11  Expenses
 
Except as otherwise provided herein, all expenses incurred by Cooper and CTB
(Barbados)  in connection with the negotiations among the Parties, and the
authorization, preparation, execution and performance of this Agreement and the
transactions contemplated hereby shall be paid by Cooper and/or CTB
(Barbados).  Except as otherwise provided herein, all expenses incurred by the
Kenda in connection with the negotiations among the Parties, and the
authorization, preparation, execution and performance of this Agreement and the
transactions contemplated hereby shall be paid by the Kenda.


Section 6.12   Notices


All notices and other communications required or permitted under this Agreement
shall be in writing and may be given by personal delivery; by certified or
registered mail, return receipt requested, postage prepaid; or by facsimile or
other electronic transmission, followed by telephone confirmation of receipt.
All such notices shall be addressed as follows:


Kenda:
Kenda Global Investment Corporation
 
St. James Court, Suite 802
 
Port Luis, Mauritius
 
Attention:  President
     
With a copy to:
     
American Kenda Rubber Ind., Co., Ltd
 
7095 Americana Parkway
 
Reynoldsburg, OH  43608  USA
 
Attention:  President

 
 
14

--------------------------------------------------------------------------------

 
 

 
and to:
     
Kenda Rubber Industrial Co., Ltd.
 
146, Sec. 1 Chung Shan Road
 
Yuanlin, Taiwan
 
Attention:  Chairman
   
Cooper:
Cooper Tire & Rubber Company (Barbados) Ltd.
 
Chancery House
 
High Street
 
Bridgetown, Barbados
 
Attention:  Corporate Secretary
     
With a copy to:
     
Cooper Tire & Rubber Company
 
701 Lima Avenue
 
Findlay, OH  45840  USA
 
Attention:  General Counsel
   
CTB (Barbados):
CTB (Barbados) Investment Co. Ltd.
 
Chancery House
 
High Street
 
Bridgetown, Barbados
 
Attention:  Corporate Secretary
     
With a copy to:
     
Cooper Tire & Rubber Company
 
701 Lima Avenue
 
Findlay, OH  45840  USA
 
Attention:  General Counsel



or such other address as a Party shall designate by like notice. The effective
date of any such notice or other communication shall be the date on which it is
received by the addressee.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 6.13  Entire Agreement.
 
This Agreement, including all Exhibits attached hereto, constitutes the entire
understanding and agreement between the Parties with respect to the subject
matter hereof, there being no oral or other written agreements between them
relating to the subject matter of this Agreement, and supersedes all prior
agreements, understandings, negotiations, commitments or any other writings or
communications with respect hereto. No modification, amendment, waiver or
release of any provision of this Agreement or of any right, obligation, claim or
cause of action arising under this Agreement shall be valid or binding for any
purpose unless in writing and duly executed by the Party against whom the same
is sought to be asserted.


IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.


KENDA GLOBAL INVESTMENT CORPORATION
       
By:
/s/ Jimmy Yang
 
Name:  Jimmy Yang
     
Title: Director
       
COOPER TIRE & RUBBER COMPANY (BARBADOS) LTD.
       
By:
/s/ Harold C. Miller
 
Name: Harold C. Miller
 
Title:  Director
       
CTB (BARBADOS) INVESTMENT
 
CO.  LTD.
       
By:
/s/ Harold  C. Miller
 
Name: Harold C. Miller
 
Title:  Director
 

 
 
16

--------------------------------------------------------------------------------

 
 